Citation Nr: 0309194	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  96-00 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston 
Salem, North Carolina.  In relevant part, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation.  The veteran appealed and, in a decision issued 
in April 1998, the Board of Veterans' Appeals (Board) denied 
an increased rating for PTSD, and also denied the appeal as 
to other issues not pertinent at this time.

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims).  While the case was pending 
before the Court, the Secretary of Veterans Affairs, 
represented by the VA General Counsel, and the veteran, 
represented by his attorney, filed a joint motion asking the 
Court to vacate the Board's April 1998 decision regarding the 
evaluation of the veteran's PTSD, and to remand the matter to 
the Board for additional development and readjudication.  The 
joint motion conceded that the other issues decided by the 
Board were no longer in dispute, and could be dismissed from 
the litigation.  The Court granted the parties' motion in an 
August 1999 order, and the case was returned to the Board.

In June 2000, the Board remanded this case to the RO for 
additional evidentiary development.  The RO undertook further 
action on the appeal, continued to deny an increased rating 
above 10 percent, issued a supplemental statement of the case 
to the veteran in March 2002, and returned the case to the 
Board.


REMAND

During the pendency of this appeal, and subsequent to the 
Board's June 2000 remand, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, enhanced the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

In this case, the Board is not satisfied that all facts have 
been properly developed.  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been authorized to conduct evidentiary development 
of appealed cases directly, in lieu of remanding to the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2002).  A review of the 
veteran's claims file reveals that additional evidentiary 
development is warranted prior to a final appellate 
determination in this case.

However, on May 1, 2003, prior to the Board's initiation of 
development action in preparation for appellate review, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the new duty-to-assist regulations 
codified at 38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."  The Federal Circuit further held 38 C.F.R. 
§ 19.9(a)(2)(ii) to be invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.

Thus, in light of this new Federal Circuit decision, the 
Board is compelled to remand the veteran's case to the RO for 
further evidentiary development and readjudication, and so 
that the appellant can be fully advised as to the provisions 
of the VCAA and its implementing regulations.  Moreover, 
under the circumstances of this case, in which the appellant 
has not been given notice by the RO as to the provisions of 
the VCAA or as to his and VA's respective responsibilities 
under that statute, we believe that a remand of this case is 
required under the caselaw discussed above. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (requiring the Board to 
identify, in its final decision, the specific documents which 
provided VCAA notice to the appellant).

The record reflects that the veteran may be receiving ongoing 
psychiatric treatment, and that copies of clinical records of 
such treatment have not been associated with the claims file.  
Specifically, in this regard, only VA outpatient records, 
dated from October 1996 to August 2000, are in the file, but 
it does not appear that the RO requested all current 
pertinent medical records from the VAMC in Asheville, North 
Carolina.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The RO should seek all current VA and non-VA medical records 
identified by the veteran.

Accordingly, this case is remanded for the following action:

1.  The veteran and his representative should be 
furnished with complete information as to the 
VCAA and its requirements with regard to 
evidentiary development.  In that context, he 
should be requested to provide the names, 
addresses, and approximate dates of treatment 
for all health care providers who may possess 
additional records pertinent to his PTSD claim 
since 2000.  When the requested information and 
any necessary authorizations have been received, 
the RO should attempt to obtain copies of all 
indicated records and associate them with the 
claims file.  In any event, the RO should 
request medical records regarding the veteran's 
most recent treatment at the VAMC in Asheville, 
North Carolina.  All requests for records and 
responses received should be associated with the 
claims file.

2.  The RO must then review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In so 
doing, the RO is free to undertake any specific 
development deemed necessary in order to comply 
with the VCAA.

3.  Once the aforementioned action has 
completed, the RO should then readjudicate the 
appellant's claim.  If the benefits sought on 
appeal remain denied, the appellant and her 
representative should be furnished with copies 
of a Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


